AMENDED ORDER
PER CURIAM:
This matter having been fully briefed, argued, and submitted to this Court for decision,
It is ordered:
(1) That the district court of the first judicial district of the State of Montana, Lewis & Clark County, and the Honorable Peter G. Meloy, District Judge thereof, has jurisdiction over County No. 1 of the complaint in case # 36907 and properly acknowledged that said court has no jurisdiction over-Count No. 2;
(2) That the stay of proceedings heretofore made is vacated ;
(3) That relators’ application herein for supervisory control is hereby denied by reason thereof.